DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 line 6 recites “the axial ends of the core,” which lacks antecedent basis.
Claim 1 line 7 recites “an axial end of the core,” but axial ends of the core was already claimed in line 6.
Claim 3 line 2 recites “axial end of the stator,” while claim 1 recites “axial ends of the core.” Examiner recommends amending to keep the limitation uniform to clear any ambiguity.
Claim 11 recites “the cooling jacket,” which lacks antecedent basis.
Claim 12 line 6 recites “an axial end of the core,” but axial ends of the core was already claimed in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “the at least one cooling plate comprises heat transfer enhancement features”, and the claim also recites “optionally extending completely across the cooling passage,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 is rejected for depending upon claim 7.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “at least one cooling fluid inlet and at least one cooling fluid outlet”, and the claim also recites “optionally, the at least one fluid inlet is located on a diametrically opposite side of the at least one cooling plate from the at least one fluid outlet,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “mounting the cooling plate to a cooling jacket”, and the claim also recites “optionally removably attaching the cooling plate to the cooling jacket,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Dependent claim 16 is rejected for the same reason as claim 13.

Regarding claims 11 and 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Dependent claim 16 is rejected for the same reason as claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradfield (US 2012/0062056).
Regarding claim 1, Bradfield teaches a stator assembly (44) for an electrical machine (2), the stator assembly (44) comprising: 
an annular core (48) extending around an axis and comprising a plurality of axially extending slots ([0015] slot segments); 
a plurality of electrical windings (56) arranged in the slots and having end portions (60, 64) arranged at the axial ends of the core (48); and 
at least one annular cooling plate (70, 74) mounted at an axial end of the core (48) and arranged in thermal contact with axially outwardly facing end surfaces of the end portions (60, 64) of the electrical windings (56).
Regarding claim 3/1, Bradfield was discussed above in claim 1. Bradfield further teaches comprising a respective cooling plate (70, 74) provided at each axial end of the stator (44).
Regarding claim 4/1, Bradfield was discussed above in claim 1. Bradfield further teaches wherein the at least one cooling plate (70, 74) is arranged in direct thermal contact with the end portions (60, 64) of the electrical windings (56).
Regarding claim 5/1, Bradfield was discussed above in claim 1. Bradfield further teaches wherein the at least one cooling plate (70, 74) comprises a cooling passage (94) configured to carry cooling fluid.
Regarding claim 6/5, Bradfield was discussed above in claim 5. Bradfield further teaches wherein the at least one cooling plate (70, 74) comprises a base element (93) defining a groove and a cover (90, 92) attached to the base element (93) for closing the groove to form the cooling passage (94).
Regarding claim 9/5, Bradfield was discussed above in claim 5. Bradfield further teaches wherein the at least one cooling plate (70, 74) comprises at least one cooling fluid inlet (110) and at least one cooling fluid outlet (120), and wherein, optionally, the at least one fluid inlet (110) is located on a diametrically opposite side of the at least one cooling plate (70, 74) from the at least one fluid outlet (120).

Regarding claim 12, Bradfield teaches A method of assembling a stator assembly (44) for an electrical machine (2), the stator assembly (44) comprising an annular core (48) extending around an axis and comprising a plurality of axially extending slots ([0015]) slot segments; and a plurality of electrical windings (56) arranged in the slots and having end portions (60, 64) at axial ends of the core (48); the method comprising: 
mounting at least one annular cooling plate (70, 74) at an axial end of the core (48) and in thermal contact with axially facing surfaces of the end portions (60, 64) of the electrical windings (56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 2012/0062056) in view of Hanumalagutti et al. (US 10,536,055).
Regarding claim 7/1, Bradfield was discussed above in claim 1. Bradfield fails to teach wherein the at least one cooling plate comprises heat transfer enhancement features which extend into the cooling passage, optionally extending completely across the cooling passage.
Hanumalagutti teaches wherein the at least one cooling plate (140) comprises heat transfer enhancement features (184) which extend into the cooling passage (149), optionally extending completely across the cooling passage (149).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Bradfield to incorporate Hanumalagutti to teach wherein the at least one cooling plate comprises heat transfer enhancement features which extend into the cooling passage, optionally extending completely across the cooling passage, for the advantages of increasing the surface area of the cooling passage to increase cooling.
Regarding claim 8/7, Bradfield in view of Hanumalagutti was discussed above in claim 7. Hanumalagutti further teaches wherein the heat transfer enhancement features (184) comprise ribs and/or pin fins (FIG 9), wherein optionally the pin fins comprise a square, rectangular, diamond shaped, oval or teardrop cross-section.

Claims 2, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 2012/0062056) in view of Creviston (US 2012/0286596).
Regarding claim 2/1, Bradfield was discussed above in claim 1. Bradfield fails to teach comprising a cooling jacket at least partially extending around a radially outer surface of the core, the at least one annular cooling plate being mounted to an axial end of the cooling jacket.
Creviston teaches comprising a cooling jacket (14) at least partially extending around a radially outer surface of the core (26), the at least one annular cooling plate (16, 18) being mounted to an axial end of the cooling jacket (14).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Bradfield to incorporate Creviston to teach comprising a cooling jacket at least partially extending around a radially outer surface of the core, the at least one annular cooling plate being mounted to an axial end of the cooling jacket, for the advantages of increasing cooling efficiency of the stator core.
	Regarding claim 10/1, Bradfield was discussed above in claim 1. Bradfield fails to teach wherein the at least one cooling plate is formed from aluminum.
	Creviston teaches wherein the at least one cooling plate (16, 18) is formed from aluminum ([0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Bradfield to incorporate Creviston to teach wherein the at least one cooling plate is formed from aluminum, for the advantages of increasing cooling efficiency as aluminum is known to have high thermal conductivity.
	Regarding claim 11/1, Bradfield was discussed above in claim 1. Bradfield fails to teach wherein the at least one cooling plate is removably mounted stator assembly, for example to the cooling jacket, for example via a fastener for example a threaded fastener.
	Creviston teaches wherein the at least one cooling plate (16, 18) is removably mounted stator assembly (26), for example to the cooling jacket (14), for example via a fastener for example a threaded fastener ([0015] discloses conventional fasteners).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Bradfield to incorporate Creviston to teach wherein the at least one cooling plate is removably mounted stator assembly, for example to the cooling jacket, for example via a fastener for example a threaded fastener, for the advantages of securely fastening the cooling plate and the cooling jacket together.
	
	Regarding claim 13/12, Bradfield was discussed above in claim 12. Bradfield fails to teach wherein attaching the at least one cooling plate at an axial end of the core comprises mounting the cooling plate to a cooling jacket which at least partially extends around a radially outer surface of the core, optionally removably attaching the cooling plate to the cooling jacket for example using threaded fasteners.
Creviston teach wherein attaching the at least one cooling plate (16, 18) at an axial end of the core (26) comprises mounting the cooling plate (16, 18) to a cooling jacket (14) which at least partially extends around a radially outer surface of the core (26), optionally removably attaching the cooling plate (16, 18) to the cooling jacket (14) for example using threaded fasteners ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Bradfield to incorporate Creviston to teach wherein attaching the at least one cooling plate at an axial end of the core comprises mounting the cooling plate to a cooling jacket which at least partially extends around a radially outer surface of the core, optionally removably attaching the cooling plate to the cooling jacket for example using threaded fasteners, for the advantages of securely fastening the cooling plate and the cooling jacket together.

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 2012/0062056) in view of Wang et al. (CN 109560656 A).
Regarding claim 14/12, Bradfield was discussed above in claim 12. Bradfield fails to teach comprising leak testing and/or electrically testing the assembled stator assembly after attaching the at least one cooling plate to the stator assembly.
Wang teaches comprising leak testing and/or electrically testing the assembled stator assembly after attaching the at least one cooling plate (1, 4) to the stator assembly (FIG 1).

    PNG
    media_image1.png
    71
    1096
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Bradfield to incorporate Wang to teach comprising leak testing and/or electrically testing the assembled stator assembly after attaching the at least one cooling plate to the stator assembly, for the advantages of making sure the cooling mechanism does not malfunction during operation.
	Regarding claim 15/12, Bradfield was discussed above in claim 12. Bradfield fails to teach removing the at least one cooling plate to carry out maintenance on the stator assembly.
	Wang teaches removing the at least one cooling plate (1, 4) to carry out maintenance on the stator assembly.

    PNG
    media_image2.png
    93
    1089
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Bradfield to incorporate Wang to teach removing the at least one cooling plate to carry out maintenance on the stator assembly, as maintaining a motor would extend the life of the motor and it would be cheaper to repair the motor compared to buying a new motor.
Regarding claim 17/14, Bradfield was discussed above in claim 14. Bradfield fails to teach removing the at least one cooling plate to carry out maintenance on the stator assembly.
	Wang teaches removing the at least one cooling plate (1, 4) to carry out maintenance on the stator assembly.

    PNG
    media_image2.png
    93
    1089
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Bradfield to incorporate Wang to teach removing the at least one cooling plate to carry out maintenance on the stator assembly, as maintaining a motor would extend the life of the motor and it would be cheaper to repair the motor compared to buying a new motor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 2012/0062056) in view of Creviston (US 2012/0286596) as applied to claim 13 above, and further in view of Wang et al. (CN 109560656 A).
Regarding claim 16/13, Bradfield was discussed above in claim 13. Bradfield in view of Creviston fails to teach removing the at least one cooling plate to carry out maintenance on the stator assembly.
	Wang teaches removing the at least one cooling plate (1, 4) to carry out maintenance on the stator assembly.

    PNG
    media_image2.png
    93
    1089
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Bradfield in view of Creviston to incorporate Wang to teach removing the at least one cooling plate to carry out maintenance on the stator assembly, as maintaining a motor would extend the life of the motor and it would be cheaper to repair the motor compared to buying a new motor.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834